Foster, J.
Motion to punish the defendant for contempt in failing to pay alimony and counsel fees, in accordance with an order of this court made on the 3d day of September, 1932. After this order was granted, the parties composed their differences and commenced living together again, and on or about the 15th day of September, 1932, the plaintiff apparently discharged her attorneys.
This proceeding, although in the name of the action, is brought on by the plaintiff’s former attorneys. While I appreciate their predicament, I can find no authority for such procedure. The only cases similar to this which I have been able to find are cases in which one of the parties sought relief, and these were decided upon the theory that such party had a vested interest in the amount fixed by the court.
The motion is denied, without costs.